         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IKE WILLIAMS,

                                Plaintiff,
                                                              17cv7687 (DF)
                        -against-
                                                              MEMORANDUM
 MTA BUS COMPANY,                                             AND ORDER

                                Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action, which is before this Court on consent pursuant to 28 U.S.C. § 636(c),

plaintiff Ike Williams (“Plaintiff”) alleges that defendant Metropolitan Transit Authority Bus

Company (“Defendant” or “MTA Bus Company”) unlawfully discriminated against him on the

basis of his disability, in violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.

§ 794 (the “Rehab Act”); the New York State Human Rights Law, N.Y. Exec. L. § 290, et seq.

(the “NYSHRL”); and the New York City Human Rights Law, N.Y.C. Admin. Code § 8-101, et

seq. (the “NYCHRL”). (See Plaintiff’s Amended Complaint, dated Dec. 18, 2017 (Dkt. 10)

(“Am. Compl.”) ¶ 2.) Plaintiff seeks declaratory, injunctive, and other equitable relief, as well as

compensatory damages and attorneys’ fees and costs. (See generally id.)

       Currently before the Court are Defendant’s motion for summary judgment (Dkt. 48) and

Plaintiff’s cross motion for summary judgment (Dkt. 44). For the reasons set forth below,

Defendant’s motion is granted, and Plaintiff’s cross-motion is denied.
           Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 2 of 24



                                         BACKGROUND

       A.        Factual Background 1

                 1.    The Parties

       Plaintiff was born hard of hearing and is fully deaf in his right ear; as a result, he

primarily communicates in American Sign Language (“ASL”). (Def. 56.1 Stmt. ¶ 1; Pl. 56.1

Stmt. ¶¶ 1-2.)

       Plaintiff attended a high school with both hearing and deaf students, but was provided

with ASL interpreters in the classroom. (Pl. 56.1 Stmt. ¶ 6; see also Def. 56.1 Stmt. ¶ 3.)

Plaintiff also communicated with classmates through lip-reading and written notes (see Def. 56.1

Stmt. ¶ 4), although how effective these forms of communication were for him is disputed by the

parties. After high school, Plaintiff attended City Technical College, for locksmith training,

where he was also assisted by ASL interpreters, as well as note takers. (Pl. 56.1 Stmt. ¶ 7; Def.

56.1 Stmt. ¶ 5.) After graduation, Plaintiff was self-employed as a locksmith for 20 years, a job

in which he communicated with customers by text, emails, and written notes. (Def. 56.1 Stmt.

¶¶ 6-7.) At no point has Plaintiff worked as a stockworker. (Pl. Mem., at 17.)

       Defendant is a public benefit corporation that operates bus routes in New York City; it is

a subsidiary of the Metropolitan Transit Authority (“MTA”) and an affiliate of the New York

City Transit Authority (“NYCTA”). (Def. 56. 1 Stmt. ¶ 9.) Pursuant to a Memorandum of



       1
         Unless otherwise stated, the facts summarized herein are taken from the parties’
statements pursuant to Local Civil Rule 56.1 (see Notice of MTA and MTA Bus Company’s
Summary Judgment Motion (With Rule 56.1 Statement), dated July 12, 2019 (“Def. 56.1 Stmt.”)
(Dkt. 48, at ECF 2-6 (meaning the page numbers affixed by the Court’s Electronic Case Filing
(“ECF”) system)); Plaintiff’s Counter-Statement of Material Facts Pursuant to Local Rule
56.1(b), dated Aug. 16, 2019 (“Pl. 56.1 Stmt.”) (Dkt. 44-1)), the parties’ responses thereto, and
the evidence the parties submitted in support of their respective motions. Unless otherwise
noted, these summarized facts are undisputed.

                                                  2
         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 3 of 24



Understanding between Defendant and the NYCTA, the Exam Unit in NYCTA’s human

resources department develops and administers open examinations for Defendant’s employment

opportunities. (Id. ¶¶ 10, 12; Declaration of Gabriella Palencia in Support o[f] Defendant’s

Summary Judgment Motion, dated July 12, 2019 (“Palencia Decl.”) (Dkt. 48-2), Ex. F

(Memorandum of Understanding between NYCT and MTA, dated Jan. 31, 2006), at MTA Bus

000071-000078.) All of Defendant’s employment practices are governed by New York Civil

Service Law and the regulations of the Department of Citywide Administrative Services

(“DCAS”). (Def. 56.1 Stmt. ¶ 11; Palencia Decl., Ex. L (Memorandum of Understanding

between DCAS and NYTCA, dated May 2, 2011), at MTA BUS 0000029-0000043.)

               2.      The Assistant Stockworker Position

       As part of its operations, Defendant employs individuals as Assistant Stockworkers,

whose duties include, inter alia, supervision, receipt, storage and distribution of materials and

supplies at Defendant’s storerooms and facilities. (Palencia Decl., Ex. D (Notice of Examination

for Exam No. 6302), at MTA BUS 000003.) To qualify for the Assistant Stockworker position,

a candidate must have:

               (1)     Three years of full-time experience as a stock assistant,
                       stock clerk, or stock worker in an industrial, manufacturing,
                       or wholesaling business which stocks railroad, automotive,
                       machine, aircraft or marine maintenance tools, production
                       parts, or plumbing, hardware or sheet metal supplies and
                       tools; or

               (2)     Two years of full-time experience as described in #1 above
                       and a four-year high school diploma or its educational
                       equivalent; or

               (3)     A satisfactory equivalent of education and experience.




                                                 3
         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 4 of 24




(Def. 56.1 Stmt. ¶ 21; Palencia Decl., Ex. D, at MTA BUS 000004.)

       Additionally, before Defendant will determine that a candidate is eligible for an Assistant

Stockworker position, the candidate must take and pass an examination. (Palencia Decl., Ex. D,

at MTA BUS 000005-000006.) If a candidate passes the examination, NYCTA will then ensure

that the candidate meets the education and experience requirements, and administer an interview

when a position becomes available. (Id.) The examination required for the Assistant

Stockworker position, Examination No. 6302, is a knowledge-based written multiple-choice

exam that tests the applicant’s knowledge regarding, inter alia, storeroom receiving, storage and

distribution receivers, tools, and other related areas. (Pl. 56.1 Stmt. ¶ 38.) Typically, examinees

receive oral instructions prior to the administration of the exam. (See Def. 56.1 Stmt. ¶ 27.) The

exam was not developed to test English literacy, reading levels, or writing capability. (Pl. 56.1

Stmt. ¶¶ 38-41.) Pursuant to DCAS regulations, though, exam candidates “must be able to

understand and be understood in English.” (Def. 56.1 ¶ 14; Palencia Decl., Ex. J (“City of New

York [DCAS] General Examination Regulations”), at DCAS000048 ¶ E.9.1.)

               3.      Plaintiff’s Application and Examination

       On or about January 23, 2016, Plaintiff applied for the Assistant Stockworker position.

Plaintiff testified that he initially wanted to apply to be a locksmith at the MTA, but, when a

locksmith position was not available, he decided to apply for the Assistant Stockworker position

to “get [his] foot in the door.” (Palencia Decl., Ex. B (Transcript of deposition of Ike Williams,

conducted Mar. 15, 2019 (“Pl. Dep.”), at 24.) In connection with his application, Plaintiff




                                                 4
           Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 5 of 24



submitted his resume, which stated, inter alia, that Plaintiff was able to communicate in both

ASL and English. (Def. 56.1 Stmt. ¶ 20; Palencia Decl., Ex. E.)

       On his application form, Plaintiff checked the box marked “Accommodation for

Disability.” (Pl. 56.1 Stmt. ¶ 8.) Plaintiff testified that a friend assisted him when filling out the

application form by reading the application, translating it into ASL, and helping Plaintiff write

his responses in English. (Pl. Dep., at 23-24, 44.)

       After receiving a letter dated June 1, 2016, assigning him the date of June 26, 2016 for an

examination (see Palencia Decl., Ex. G (Williams Exam Admissions Letter, dated June 1, 2016),

at MTA BUS 0000028), Plaintiff communicated with Jennifer Garcia (“Garcia”), an Associate

Staff Analyst at NYCTA, to request an ASL interpreter for the exam. (Pl. 56.1 Stmt. ¶ 13.) 2

Plaintiff testified at his deposition that, during this conversation, he informed Garcia that he

needed an interpreter for the exam, “for people talking.” (Pl. Dep., at 26-27.) Plaintiff was

instructed to go to the exam unit in person to discuss his accommodations. (Id.)

       Plaintiff then went to the exam unit and communicated with Garcia in person, to ensure

that an ASL interpreter would be provided for the examination. (Pl. 56.1 Stmt. ¶ 14; Def. 56.1

Stmt. ¶ 24.) While at the exam unit, Plaintiff wrote notes to communicate with the employees.

(Id. ¶ 15.) Garcia testified that Plaintiff lip read, but the extent to which Plaintiff understood

Garcia’s spoken English is unclear. (Def. 56.1 Stmt. ¶ 25; Plaintiff’s Response to Defendant’s

Statement of Material Facts Pursuant to Local Rule 56.1(b), dated Aug. 16, 2019 (“Pl. 56.1

Counterstatement”) (Dkt. 44-2) ¶ 25.) Plaintiff wrote a note that stated, “I am hard of hearing



       2
        The parties dispute whether Plaintiff communicated with Garcia by videophone or by
some other means. (See Pl. 56.1 Stmt. ¶ 13; Defendant’s Counter-Statement of Material Facts
Pursuant to Local Rule 56.1(b), dated Sept. 6, 2019 (“Def. 56.1 Counterstatement”) (Dkt. 48-22)
¶ 13.)

                                                  5
         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 6 of 24



(deaf). I want to know can I need to get application for sign language interpreter please.”

(Pl. 56.1 Stmt. ¶ 15; Declaration of Jennifer Karnes in Support of Cross-Motion for Summary

Judgment, dated Aug. 16, 2019 (“Karnes Decl.”) (Dkt. 45), Ex. I (Note), at PLA000002.)

Plaintiff testified that, when Garcia spoke to him, he gestured that she needed to write for him, in

order for him to understand. (Pl. Dep., at 26-27.) Garcia explained to Plaintiff that Defendant

did not provide ASL interpreters for exams, but that they would offer the oral instructions in

writing. (Def. 56.1 Stmt. ¶ 17; Def. 56.1 Counterstatement ¶ 21.) Garcia gave Plaintiff her

email address and asked Plaintiff to email her. (Def. 56.1 Stmt. ¶ 28.)

       Plaintiff emailed Garcia on June 13, 2016 stating, “Do you remember me Ike Williams

I am Hard of Hearing (DEAF), I was meet you on table talk about Test and Sign language

interpreter last week . . . .” (Def. 56.1 Counterstatement ¶ 20; Palencia Decl., Ex. I (Emails

between Williams and Garcia), at MTA BUS 000025.) Garcia responded on June 14, 2016 and

provided Plaintiff with a new test date of July 1, 2016. (Palencia Decl. Ex. I, at MTA BUS

000025.) Plaintiff replied, “. . . I will see you July 1, 2016 at 8 45 AM arrive. Thank you for

help me.” (Id., at MTA BUS 000024.) He then followed up with a second email, asking, “I

want to know Application will planing [sic] Sign language interpreter July 1, 2016 right?” (Id.,

at MTA BUS 000023.) Thereafter, Garcia responded that NYCTA did not offer sign language

services and that the oral instructions would be provided in writing. (Id.) Plaintiff replied, “Oh

ok Sure mmm I will try do it the best writing.” (Id.) Plaintiff testified at his deposition,

however, that he became “extremely nervous and thrown off” when he learned that he had to

take the exam without an ASL interpreter. (Pl. Dep., at 21.)

       On July 1, 2016, Plaintiff proceeded to take the examination without an ASL interpreter,

and he failed the exam; specifically, a passing score would have been 70 or higher, and Plaintiff



                                                  6
           Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 7 of 24



received a score of 37.50. (Def. 56.1 Stmt. ¶ 36; see also Palencia Decl. Ex. P (Williams

Examination Scores, dated July 21, 2016), at MTA BUS 000027.)

       B.      Procedural History

       On October 6, 2017, Plaintiff filed a Complaint in this Court, asserting that Defendant

had unlawfully discriminated against him on the basis of his disability, thereby violating the

Rehab Act, the NYSHRL, and the NYCHRL (Dkt. 1), and, on December 18, 2017, he filed an

Amended Complaint, asserting claims under the same three statutes (Am. Compl.). Defendant

answered the Amended Complaint on May 1, 2018, denying Plaintiff’s allegations. (Dkt. 25.)

The parties then proceeded with discovery, which closed on April 9, 2019. (Dkt. 35.) After

granting two extensions at the parties’ requests, the Court set a deadline of July 12, 2019 for

Defendant to file a summary judgment motion, and August 16, 2019 for Plaintiff to file a cross-

motion. (Dkt. 41.)

       Defendant served its motion for summary judgment and supporting papers on Plaintiff on

July 12, 2019. 3 (See generally Notice of MTA and MTS Bus Company’s Summary Judgment

Motion (With Rule 56.1 Statement), dated July 12, 2019 (Dkt. 48, at ECF 1); Def. 56.1 Stmt.;

Defendant MTA Bus Company’s Memorandum of Law in Support of Its Summary Judgment

Motion, dated July 12, 2019 (“Def. Mem.”) (Dkt. 48-1); Palencia Decl. and exhibits attached

thereto.) Defendant argues in support of its motion that (1) Plaintiff was not qualified for the

Assistant Stockworker position; and (2) Plaintiff was provided with a reasonable accommodation



       3
          Although Defendant served its motion and supporting papers on Plaintiff on that date,
2019, it failed to file those papers on the Docket until September 6, 2019 (see Letter to the Court
from Gabriella Palencia, Esq., dated Sept. 23, 2019 (Dkt. 51)), mistakenly assuming that its
moving papers should only be filed once the motion was fully briefed (see id.). As Plaintiff
timely received the motion, however, and thus suffered no prejudice from the late filing (see Pl.
Reply at n.1), the Court will treat Defendant’s motion as timely filed.

                                                 7
           Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 8 of 24



by being given the oral instructions for the exam in writing. (Def. Mem., at 5-10.) Thus,

Defendant argues, Plaintiff cannot establish a claim for disability discrimination as a matter of

law. (Id.)

          On August 16, 2019, Plaintiff opposed Defendant’s motion and cross-moved for

summary judgment in his favor. (Plaintiff Ike Williams’ Notice of Cross-Motion for Summary

Judgment, dated Aug. 16, 2019 (Dkt. 44); Pl. 56.1 Stmt.; Pl. 56.1 Counterstatement;

Memorandum of Law in Support of Plaintiff’s Cross-Motion for Summary Judgment and In

Opposition to Defendant’s Motion for Summary Judgment, dated Aug. 16, 2019 (“Pl. Mem.”)

(Dkt. 46); Karnes Decl. and exhibits attached thereto.) In his cross-motion, Plaintiff argues

(1) that the requirement that Assistant Stockworkers “understand and be understood in English”

improperly “screens out” deaf individuals (Pl. Mem., at 10-14); (2) that Plaintiff was qualified

both to take the examination and to perform the Assistant Stockworker position (id., at 14-19);

(3) that the accommodation provided by Defendant of written instructions was not reasonable,

whereas the accommodation requested by Plaintiff of an ASL interpreter was reasonable and

would not have altered the nature of the exam (id., at 19-28); (4) that Defendant failed to engage

in the interactive process with Plaintiff (id. at 28-29); and (5) that Defendant’s policy of

administering exams only in English has a “disparate impact” on deaf individuals (Pl. Mem., at

29-30).

          On September 6, 2019, Defendant filed its reply and opposition to Plaintiff’s cross-

motion. (See Defendant’s Reply Memorandum of Law in Support of Motion for Summary

Judgment, dated Sept. 6, 2019 (“Def. Reply”) (Dkt. 48-23).) Defendant therein argues (1) that

Plaintiff’s briefing fails to raise a genuine dispute of fact either that he was qualified for the

Assistant Stockworker position or that he was not provided with a reasonable accommodation



                                                   8
         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 9 of 24



(id., at 2-6); and (2) that Plaintiff is not entitled to raise a disparate-impact theory at this stage, as

it was never alleged in Plaintiff’s Amended Complaint (id., at 6-7).

        On September 20, 2019, Plaintiff filed his own reply in further support of his

cross-motion (see Reply Memorandum of Law in Support of Plaintiff’s Cross-Motion for

Summary Judgment and in Opposition to Defendant’s Motion for Summary Judgment, undated

(filed Sept. 20, 2019) (“Pl. Reply”) (Dkt. 50)), in which he argues that there is no genuine

dispute that Plaintiff was qualified for the position and that the accommodation provided by

Defendants was not reasonable given Plaintiff’s lack of proficiency with the English language.

(Id.)

                                                 DISCUSSION

I.      APPLICABLE LEGAL STANDARDS

        A.      Summary Judgment Standards

                1.      Rule 56

        Under Rule 56 of the Federal Rules of Civil Procedure, a motion for summary judgment

should be granted “if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Holt v. KMI-Continental, Inc., 95 F.3d

123, 128 (2d Cir. 1996). The moving party bears the burden of showing that no genuine issue of

material fact exists. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). This burden may be

satisfied “by pointing out the absence of evidence to support the non-movant’s claims.” Citizens

Bank of Clearwater v. Hunt, 927 F.2d 707, 710 (2d Cir. 1991) (citing Celotex, 477 U.S. at 325).

Where the party opposing summary judgment “fails to properly address [the moving] party’s




                                                    9
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 10 of 24



assertion of fact . . ., the court may . . . consider the fact undisputed for purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

       While a party opposing summary judgment must generally “come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment,” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex,

477 U.S. at 322-23), summary judgment may not be granted on default, Vt. Teddy Bear Co. v.

1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004). “[T]he district court may not grant [a]

motion [for summary judgment] without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no material issue of fact remains for

trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001). If that burden is not met, summary

judgment must be denied, “even if no opposing evidentiary matter is presented.” Id. (emphasis

removed) (internal quotation marks and citation omitted).

       In reviewing the evidentiary record, the court “must view the evidence in the light most

favorable to the party against whom summary judgment is sought and must draw all reasonable

inferences in his [or her] favor.” L.B. Foster Co. v. Am. Piles, Inc., 138 F.3d 81, 87 (2d Cir.

1998) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986));

Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001). If, even when viewed in this light, there

is not “sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party,” or if the “evidence is not significantly probative,” summary judgment may be granted.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

               2.      Local Civil Rule 56.1

       Under this Court’s rules, a party moving for summary judgment must submit “a separate,

short and concise statement, in numbered paragraphs, of the material facts as to which the



                                                  10
         Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 11 of 24



moving party contends there is no genuine issue to be tried,” Local Civ. R. 56.1(a), and the

opposing party must submit a correspondingly numbered statement in response, additionally

setting out, if necessary, material facts showing genuine triable issues, see Local Civ. R. 56.1(b).

Each numbered paragraph in the statement of material facts served by the moving party will be

deemed admitted “unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.” Local Civ. R. 56.1(c). “The purpose

of Local Rule 56.1 is to streamline the consideration of summary judgment motions by freeing

district courts from the need to hunt through voluminous records without guidance from the

parties.” Holtz v. Rockefeller & Co., 258 F.3d 62, 74 (2d Cir. 2001). Local Rule 56.1, though,

does not relieve the party seeking summary judgment of the burden of establishing that it is

entitled to judgment as a matter of law. Id. Thus, the Court may not rely solely on the statement

of undisputed facts contained in the moving party’s Rule 56.1 statement; it also must be satisfied

that the moving party’s assertions are supported by the record. See Vt. Teddy Bear Co., 373 F.3d

at 244; see also Zerafa v. Montefiore Hosp. Hous. Co., 403 F. Supp. 2d 320, 329 n.12 (S.D.N.Y.

2005).

         B.     Disability Discrimination

         Pursuant to Section 504 of the Rehab Act, “[n]o otherwise qualified individual with a

disability . . . shall, solely by reason of her or his disability, be excluded from the participation in,

be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 29 U.S.C. § 794(a).

         Claims of employment discrimination under the Rehab Act – as well as such claims

brought under the NYSHRL and the NYCHRL – are generally analyzed using the same

standards that govern employment-discrimination claims under the Americans with Disabilities


                                                   11
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 12 of 24



Act, 42 U.S.C. § 12201 et seq. (the “ADA”), and are analyzed using the burden-shifting

framework established by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). See Atencio v. United States Postal Serv., 198 F. Supp. 3d 340, 355 (S.D.N.Y.

2016); see also 29 U.S.C. § 794(d).

       To establish a prima facie case of disability discrimination in employment under the

Rehab Act, a plaintiff must demonstrate that (1) he or she is disabled under the Act, (2) he or she

was “‘otherwise qualified’ for the position” sought, (3) he or she was “excluded from the

position solely because of [his or her disability],” and (4) “the program sponsoring the position

received federal funding.” Fink v. New York City Dep’t of Pers., 855 F. Supp. 68, 71 (S.D.N.Y.

1994), aff’d, 53 F.3d 565 (2d Cir. 1995). More specifically, where a Rehab Act claim for

employment discrimination turns on an alleged failure to provide a reasonable accommodation, a

plaintiff must demonstrate that (1) he or she is disabled; (2) the employer was on notice of his or

her disability; (3) “with reasonable accommodation, plaintiff could perform the essential

functions of the job at issue”; and (4) the employer has refused to provide a reasonable

accommodation. Natofsky v. City of New York, 921 F.3d 337, 352 (2d Cir. 2019) (citing

McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009)). The same prima

facie requirements apply to claims of failure to accommodate brought pursuant to the NYSHRL

or NYCHRL. Berger v. New York City Police Dep’t, 304 F. Supp. 3d 360, 369 (S.D.N.Y. 2018).

       The NYSHRL is interpreted coextensively with the Rehab Act, Loeffler v. Staten Island

Univ. Hosp., 582 F.3d 268, 277 (2d Cir. 2009), and, although it has been held that “claims under

the [NYCHRL] must be given ‘an independent liberal construction,’” id. at 278, courts in this

Circuit have nonetheless continued to apply the McDonnell Douglas burden-shifting framework




                                                12
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 13 of 24



to claims under the NYCHRL, see, e.g., LeBlanc v. United Parcel Serv., No. 11cv6983 (KPF),

2014 WL 1407706, at *12 (S.D.N.Y. Apr. 11, 2014). 4

II.    THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT

       As the arguments made by the parties in their cross-motions generally relate to both

motions, the Court will address them together.

       A.      The English Language Requirement for the Assistant
               Stockworker Position Was Not a Per Se Violation of the Rehab Act.

       First, the Court rejects Plaintiff’s argument, raised in his cross-motion, that Defendant’s

application of DCAS regulations, requiring that Assistant Stockworkers be able to understand

and be understood in English, improperly “screens out” deaf applicants, and essentially

constitutes per se disability discrimination. (Pl. Mem., at 10-14.) Although it is true that

employers may not implement standards that “screen[] out or tend[] to screen out” disabled

persons, 10 C.F.R. § 4.124(a), Plaintiff does not point to any evidence, other than Plaintiff’s own

experience, or to any authority (except, at most, one other case that is currently pending in this

District, Frilando v. Metropolitan Transit Authority, No. 18cv5204 (LGS) (S.D.N.Y.), which

involves a deaf applicant who applied for a position with the MTA, and who, like Plaintiff in this

case, failed a DCAS examination after not having been provided with an ASL interpreter) (see

generally Pl. Mem.), which could lead this Court to conclude that the English language

requirement tends to screen out deaf applicants and is thus impermissible as a matter of law.

Moreover, to the extent Plaintiff is focusing his challenge on the English language requirement


       4
          In their briefing, the parties mention the NYSHRL and NYCHRL only in passing, and
at no point does either party suggest that, with respect to any particular issue, an application of
either the State or City law should result in a different outcome than that dictated by federal law.
The Court has nonetheless considered this question, and, upon its review of the record, it
concludes that the analysis set forth herein would be applicable under each of the relevant
statutes.

                                                 13
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 14 of 24



for the job, this case is distinguishable from cases cited by Plaintiff – mostly from outside this

Circuit – where employers imposed a hearing requirement, which plainly screened out deaf

applicants or candidates. (See id., at 11-14.)

       In any event, Plaintiff himself notes that an employer may impose requirements that tend

to screen out disabled applicants, where the requirement is mandated by, or derived from,

government regulations. (Id., at 11.) Plaintiff does not dispute that NYCTA’s hiring

requirements are subject to, inter alia, the rules and regulations of DCAS (Pl. Resp. to Def. 56.1

¶ 11), nor does he dispute that DCAS rules and regulations mandate that candidates for the

Assistant Stockworker position understand and be understood in English (id. ¶ 14; see also

Palencia Decl., Ex. J). The Court therefore finds unpersuasive Plaintiff’s claim that NYCTA’s

implementation of the DCAS language requirements is, on its face, a violation of the Rehab Act,

the NYSHRL, or the NYCHRL.

       B.      Defendant Is Entitled To Summary Judgment Dismissing
               Plaintiff’s Claims That the Denial of an ASL Interpreter For His
               Written Examination Constituted Unlawful Employment Discrimination.

       Second, the Court turns to Defendant’s principal argument for summary judgment in its

favor – i.e., that, regardless of how the written examination was conducted, Plaintiff, based on

the nature of his past work experience, was not qualified for the Assistant Stockworker position,

and therefore cannot make out a prima facie case of disability discrimination. Plaintiff, for his

part, asserts that he was qualified based on his experience as a locksmith (Pl. Mem., at 17-20),

and that, in any event, he was undisputedly qualified to take the exam and was therefore entitled

to a reasonable accommodation for the exam itself (id., at 15-17). For the reasons discussed

below, this Court concludes that, because Plaintiff has not come forward with evidence capable




                                                 14
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 15 of 24



of creating a genuine dispute as to whether he was qualified for the job for which he was

applying, summary judgment in Defendant’s favor is warranted.

               1.      To Make Out a Prima Facie Case of Employment
                       Discrimination, Plaintiff Must Be Able To Show
                       That He Was Qualified For the Position He Sought.

       As a preliminary matter, Plaintiff asserts in his briefing that the question of whether he

was qualified for the Assistant Stockworker position is irrelevant, and that the “key issue” is

instead whether he was qualified to take the exam. (Pl. Mem., at 15; Pl. Reply, at 2-4.) The

Court finds this argument unpersuasive.

       It is well-settled and uncontroversial law that a plaintiff asserting a disability

discrimination claim in the employment context must be able to demonstrate – as part of a prima

facie case – that he or she was qualified for the position at issue. Indeed, courts routinely dismiss

such claims at the summary judgment stage where plaintiffs fail to come forward with evidence

to support this necessary element. See, e.g., Snowden v. Trustees of Columbia Univ., 612 F.

App’x 7, 10 (2d Cir. 2015) (affirming grant of summary judgment under the ADA, NYSHRL,

and NYCHRL where there was no dispute that plaintiff was not “otherwise qualified to perform

the essential functions of her job”); Falso v. SPG Direct, 353 F. App’x 662, 664 (2d Cir. 2009)

(affirming grant of summary judgment where plaintiff “failed to provide any evidence that he

was otherwise qualified to perform the essential functions of his job with or without reasonable

accommodation”); Shannon v. New York City Transit Auth., 332 F.3d 95, 100-04 (2d Cir. 2003)

(affirming grant of summary judgment under the ADA, NYSHRL, and NYCHRL where

undisputed record established plaintiff did not meet the requirements for the position); Dooley v.

JetBlue Airways Corp., No. 14cv4432 (JMF), 2017 WL 3738721, at *3 (S.D.N.Y. Aug. 29,

2017) (granting summary judgment where “[b]ased on [plaintiff’s] own admissions, . . . [she]

cannot establish that she is ‘otherwise qualified to perform the essential functions of the job’”
                                                 15
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 16 of 24



(citation omitted)), aff’d, 751 F. App’x 52 (2d Cir. 2018); Nadel v. Shinseki, 57 F. Supp. 3d 288,

298 (S.D.N.Y. 2014) (granting summary judgment where, inter alia, plaintiff failed to establish

the existence of a dispute of material fact as to whether he was qualified for his position);

Krasner v. City of New York, No. 11cv2048 (PGG), 2013 WL 5338558, at *12 (S.D.N.Y.

Sept. 23, 2013) (same), aff’d, 580 F. App’x 1 (2d Cir. 2014).

       The cases cited by Plaintiff in support of his argument that he was entitled to an

accommodation for the exam regardless of whether he was qualified for the position (Pl. Reply,

at 2), are not only from outside this Circuit and thus not controlling, but, in any event, do not

support Plaintiff’s argument. In Rosebrough v. Buckeye Valley High Sch., 690 F.3d 427, 431

(6th Cir. 2012), the Sixth Circuit held that the supposed “requirement” that plaintiff hold a

commercial driver’s license was not actually a requirement for the position she held, and the

parties did not dispute that she was “otherwise qualified” for the position, see id., at

431-33. In Stutts v. Freeman, 694 F.2d 666, 668 (11th Cir. 1983), the Eleventh Circuit found

that the defendant employer was required to make accommodations on a written test for a

candidate with dyslexia where the record contained “considerable evidence supporting

[plaintiff’s] contention that he [was] fully capable of performing well” at the position in

question, id. Finally, in E.E.O.C. v. Creative Networks, L.L.C., 912 F. Supp. 2d 828, 837

(D. Ariz. 2012), there was no dispute between the parties that the plaintiff whose administrative

complaint led to a lawsuit by the E.E.O.C. was qualified for the position in question, see id.

       In short, none of the authority cited by Plaintiff suggests that, under the Rehab Act or

analogous statutes, a candidate for employment may successfully challenge the employer’s

failure to provide reasonable accommodations in connection with a pre-employment screening

test, without first being able to demonstrate the necessary element of a prima facie case that he or



                                                 16
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 17 of 24



she was otherwise qualified for the position sought. 5 Rather, the Court finds that, in order to

survive summary judgment here, Plaintiff must at least demonstrate a genuine issue of fact as to

whether he was qualified for the Assistant Stockworker position.

               2.      Plaintiff Has Failed To Come Forward With
                       Evidence Capable of Demonstrating That He
                       Was Qualified For the Assistant Stockworker Position.

       Defendant contends that, based on the evidence developed in discovery, Plaintiff was not,

in fact, qualified for the Assistant Stockworker position, and therefore cannot satisfy this

required element of his prima facie case. The Court agrees.

       In considering whether a plaintiff can show that he or she was otherwise qualified for the

position sought, “a court must give considerable deference to an employer’s judgment regarding

what functions are essential for service in a particular position.” Shannon, 332 F.3d at 100

(alteration and citation omitted). It is also appropriate, and indeed necessary, for a court to

consider “an employer’s description of a job’s essential functions.” Id., at 101. In this case, as

discussed above, the position at issue was determined by the employer to require either three

years of full-time experience as a stock assistant, stock clerk, or stock worker in certain types of

settings, or two years of such experience together with a four-year high school diploma or its

equivalent, or “a satisfactory equivalent of education and experience.” (Def. 56.1 Stmt. ¶ 21;

Palencia Decl. Ex. D, at MTA BUS 000004.) As the parties do not dispute that Plaintiff did not

have any previous “full-time experience as a stock assistant, stock clerk, or stock worker,” the




       5
          Although, under the NYCHRL, the burden would be on the employer to demonstrate
that Plaintiff was not qualified to perform the essential functions of the position, the result is the
same where, as discussed infra, there is no genuine dispute that Plaintiff was not qualified.
Snowden, 612 F. App’x at 10.

                                                  17
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 18 of 24



relevant question for purposes of the parties’ motions is whether there is a genuine dispute that

Plaintiff had a “satisfactory equivalent of education and experience.”

       In support of their contention that Plaintiff lacked the type of experience that could have

been considered sufficient to qualify him for the Assistant Stockworker position, Defendant

proffers deposition testimony from its Rule 30(b)(6) witness, Michael Quiery (“Quiery”),

NYCTA’s Senior Director of Personnel, Testing, Selection, and Classification. In particular,

Defendant cites Quiery’s testimony that, upon his review of Plaintiff’s application, he found that

Plaintiff “d[id] not appear . . . [to] meet[] the minimum qualifications for the position,” and that

equivalent experience “would have to be stock work experience.” (See Def. 56.1 Stmt. ¶ 21;

Palencia Decl., Ex. K, at 35-36, 49-50.) Defendant also highlights the fact that, when questioned

at his own deposition, Plaintiff himself admitted that, based on his understanding of the job

posting (as translated to him by his friend), he did not believe he qualified for the position (see

Def. Mem., at 7-8 (citing Pl. Dep., at 23-25)), and that he instead applied to get his “foot in the

door,” hoping that he would be able to later secure a locksmithing position (id.).

       In response, Plaintiff argues – without any citation to evidence – that the tasks of the

Assistant Stockworker position are “mundane” (Pl. Mem., at 18), and that a reasonable jury

could therefore conclude that Plaintiff’s locksmithing experience was equivalent. Plaintiff points

to no evidence capable of showing that work that Plaintiff previously performed as a locksmith

was actually “equivalent” to the work performed by a “stock assistant, stock clerk, or stock

worker in an industrial, manufacturing, or wholesaling business which stocks railroad,

automotive, machine, aircraft or marine maintenance tools, production parts, or plumbing,

hardware or sheet metal supplies and tools” (Palencia Decl., Ex. D, at MTA BUS 000004), such

that the nature of Plaintiff’s work experience could have rendered him “otherwise qualified” for



                                                 18
          Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 19 of 24



the Assistant Stockworker position. Even if the Court were to accept Plaintiff’s characterization

of certain tasks performed in the position as “mundane,” it does not necessarily follow that an

individual who lacked any experience performing those tasks would be qualified to perform

them, much less to perform the position in its entirety. Moreover, Defendant’s job description as

set forth in the Notice of Examination explicitly notes that even certain types of stock-worker

experience, such as experience as a retail stock worker, would not be a “satisfactory equivalent,”

making it highly unlikely that prior positions that involved no stock work at all (like

locksmithing) could be considered a “satisfactory equivalent.” (Palencia Decl. Ex. D, at MTA

BUS 000004.) While, at this stage, Plaintiff is not required to establish that Plaintiff’s

experience would, in fact, be equivalent, Plaintiff “must do more than simply show that there is

some metaphysical doubt as to the material facts” to defeat summary judgment. Nadel, 57 F.

Supp. 3d at 294 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986)). Plaintiff’s counsel’s conclusory assertions of possible equivalence do not meet this

burden.

       As Plaintiff has not demonstrated a genuine issue of fact as to whether he was qualified

for the Assistant Stockworker position, Plaintiff has failed to show that he can meet his




                                                 19
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 20 of 24



prima facie burden, and summary judgment for Defendant on Plaintiff’s disparate-treatment

claims – under the Rehab Act, the NYSHRL, and the NYCHRL – is therefore appropriate. 6

       C.      Plaintiff’s Claim of Disparate Impact Is Untimely
               and, in Any Event, Is Unsupported by the Record.

       Finally, Plaintiff argues that Defendant’s policy of not providing ASL interpreters as an

accommodation to any examinee has a “disparate impact” on deaf and hard-of-hearing

individuals. (Pl. Mem., at 29-30.) Defendant argues, in response, that the “disparate impact”

theory of liability was not pleaded in Plaintiff’s Amended Complaint, and thus cannot be

advanced at this late stage. (Def. Reply, at 6-7.) The Court agrees that Plaintiff’s failure to raise

a disparate-impact claim in his Amended Complaint precludes him from raising such a claim on

summary judgment. Moreover, even if the Court were to read a disparate-impact claim into the

Amended Complaint (or permit a belated amendment of Plaintiff’s pleading to allow such a

claim), Defendant would be entitled – based on the discovery record before the Court – to

summary judgment in its favor on that claim.




       6
          For these same reasons, Plaintiff’s assertion at this stage that Defendant failed to engage
in the interactive process (a claim not explicitly raised in the Complaint) cannot save Plaintiff’s
claim. See, e.g., McBride, 583 F.3d at 102 (“[R]efusal to engage in the interactive process
contemplated by the ADA . . . [i]s merely one element of a prima facie case for a claim [for
failure to engage in the interactive process] under the ADA . . . [and] an ADA plaintiff is
independently required to make a showing that she is, at least with reasonable accommodation,
qualified for [the] position” (discussing Parker v. Columbia Pictures Industries, 204 F.3d 326
(2d Cir. 2000)); Theilig v. United Tech Corp., 415 F. App’x 331, 333 (2d Cir. 2011) (“because
[plaintiff] has not stated a prima facie accommodation claim, [defendant] was not obliged to
engage in an interactive process” (internal quotations omitted)); Reyes v. Krasdale Foods, Inc.,
945 F. Supp. 2d 486, 493 n.7 (S.D.N.Y. 2013) (“Because the Court finds plaintiff has not
established a prima facie case of discrimination under the ADA, it need not discuss the
sufficiency of the interactive process.” (citing McBride)).




                                                 20
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 21 of 24



        First, “[a]s a general matter, . . . a party may not use his or her opposition to a dispositive

motion as a means to amend the complaint.” Stratton v. Ernst & Young, LLP, No. 15cv1047

(VEC), 2016 WL 6310772, at *6 (S.D.N.Y. Oct. 27, 2016) (citing Shah v. Helen Hayes Hosp.,

252 Fed. App’x 364, 366 (2d Cir. 2007)) (internal quotations and alterations omitted). In this

case, Plaintiff argues that Defendant should have been on notice that he intended to pursue a

“disparate impact” claim because, in the Amended Complaint, he alleged that Defendant had a

policy of administering all exams in English. (See Pl. Reply, at 8 (citing Am. Compl. ¶ 19).)

Plaintiff, however, cites no support for his argument that this bare reference to a “policy” –

without any other allegations related to disparate impact – can be found sufficient to have

pleaded a disparate-impact claim or to have placed Defendant on fair notice that such a claim

was impliedly being asserted, and the Court finds this argument weak, at best. Equally

unconvincing are Plaintiff’s only other contentions on this point – that Defendant “cannot now

‘claim surprise’” with respect to a purported disparate-impact claim because its Rule 30(b)(6)

deposition witness in this case, Quiery, was deposed not only in connection with this case, but

also in the Frilando case (which, as noted above, involves another deaf applicant who was not

provided with an ASL interpreter for a DCAS exam), and because “each of Defendant’s

witnesses was questioned regarding the provision of reasonable accommodations to all deaf and

hard of hearing test takers.” (Pl. Reply, at 8.) Any questioning of Quiery that may have taken

place during discovery in Frilando is irrelevant to the contents of Plaintiff’s pleading in this case.

Although Plaintiff apparently views Frilando as a companion case to this one, it involves a

different plaintiff, names a different defendant (the MTA, as opposed to its subsidiary, MTA Bus

Company), has not been designated as “related” to this case, and is pending before a different

judge. Moreover, deposition questions posed to witnesses in this case regarding Defendant’s



                                                  21
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 22 of 24



policies for testing and requests for ASL accommodations would have been relevant to

understanding the context of Plaintiff’s disparate-treatment claim and Defendant’s potential

defenses to that claim, and thus such questioning alone would not necessarily have placed

Defendant on notice of a disparate-impact claim not alleged in the Amended Complaint.

       Overall, the Court views Plaintiff’s argument regarding its supposed disparate-impact

claim as an untimely attempt to amend the Amended Complaint, and that argument is therefore

rejected. See Raytheon Co. v. Hernandez, 540 U.S. 44, 53 (2003) (affirming finding of district

court and circuit court that, where disparate impact claim was raised for the first time at

summary judgment, “respondent did not timely pursue a disparate-impact claim . . . [and] was

limited to a disparate-treatment theory”); Stratton, 2016 WL 6310772, at *6 (where Plaintiff

raised disparate-impact claim for the first time at the summary judgment stage, “the Court would

be well within its discretion to reject this argument entirely because it was raised too late”); see

also Hurban v. United Health Servs. Hosps., Inc., No. 3:16cv552 (NAM) (DEP), 2018 WL

1069176, at *12 (N.D.N.Y. Feb. 23, 2018) (Plaintiff’s [disparate impact] claim may not be raised

for the first time in opposition to summary judgment.”).

       Second, even if the Court were to allow Plaintiff to proceed with a disparate-impact

claim, he would not be able to prevail on that claim. “In order to establish a prima facie case of

disparate impact, the plaintiff must provide evidence showing (1) the occurrence of certain

outwardly neutral practices, and (2) a significantly adverse or disproportionate impact on persons

of a particular type produced by the defendant’s facially neutral acts or practices.” Hurban, 2018

WL 1069176, at *12 (citing Quad Enterprises Co., LLC v. Town of Southold, 369 Fed. App’x

202, 205-06 (2d Cir. 2010)). While Plaintiff asserts, in conclusory fashion, that Defendant’s

policy “has a disparate impact on deaf and hard-of-hearing applications” (Pl. Mem., at 29),



                                                 22
          Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 23 of 24



Plaintiff does not actually point to any evidence in the record to support this contention, and the

Court has identified none. See Stratton, 2016 WL 6310772, at *6 (rejecting disparate impact

claim at summary judgment stage where sole evidence of disparate impact was flawed statistical

analysis); Hurban, 2018 WL 1069176, at *12 (“Plaintiff has not adduced any evidence to show

this disparate impact. For example, there is no statistical evidence . . .”). 7 Certainly, pointing to

the existence of the claims made by one other plaintiff, in Frilando (see Pl. Mem., at 30) (against

a different employer, no less), is not tantamount to presenting evidence to demonstrate a

“significantly adverse or disproportionate” impact of Defendant’s policy on deaf or hard-of-

hearing individuals, see Hurban, 2018 WL 1069176, at *12.

          Accordingly, to the extent Plaintiff has raised a claim of disparate-impact discrimination,

Defendant is granted summary judgment dismissing that claim. Alternatively, to the extent

Plaintiff seeks leave to amend his pleading to add a disparate-impact claim, leave to amend is

denied.




          7
         While Plaintiff cites to a transcript on the Docket of Fair Housing Justice Ctr., Inc. v.
Catholic Managed Long Term Care, Inc., 15cv8677 (PAE) (S.D.N.Y.), in which the
Honorable Paul A. Engelmayer, U.S.D.J., issued an oral order denying a motion to dismiss, see
id. at Dkt. 103, that decision is largely inapposite. The language quoted by Plaintiff (see Pl.
Mem., at 29-30) related not to a disparate-impact claim, but rather to a claim of failure to
accommodate, and, regardless, Judge Engelmayer’s ruling was made at the pleading stage, not
on summary judgment. Even assuming, arguendo, that allegations that a policy denies access to
deaf individuals can be sufficient to state a disparate-impact claim (and thus sufficient to survive
a motion to dismiss), it is Plaintiff’s burden, at the summary judgment stage, to proffer some
evidence of disparate impact. See Stratton, 2016 WL 6310772, at *6-7 (“If Plaintiff really
wanted to pursue this theory of liability, it was his burden to adduce evidence to create a genuine
question of fact regarding disparate impact.”).

                                                  23
        Case 1:17-cv-07687-DCF Document 54 Filed 04/20/20 Page 24 of 24



                                         CONCLUSION

       For all the foregoing reasons, Defendant’s motion for summary judgment (Dkt. 48) is

granted, and Plaintiff’s cross-motion for summary judgment (Dkt. 44) is denied. The Clerk of

Court is directed to close this case on the Court’s docket.

Dated: New York, New York
       April 20, 2020

                                                      SO ORDERED



                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 24
